Citation Nr: 1629163	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-43 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the finding that the Veteran is not competent to handle disbursement of Department of Veterans Affairs (VA) benefit funds was proper. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had honorable active duty service in the U.S. Navy from January 1980 to October 1983.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision, of which the Veteran was notified in April 2009, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded this matter in June 2013 for additional evidentiary development; the case now returns for further review.  

The Board observes that, in March 2016, the AOJ received a VA Form 9 signed by the Veteran, dated February 29, 2016, noting that he wished to appeal from a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  However, the only recent SOC or SSOC was regarding the incompetency determination already on appeal.  The Veteran stated on this form that he had received dependent's pay for his son via direct deposit, and that this amount was not properly passed on to his son.  The Veteran further stated that he tried to file an appeal for this matter but could not be heard or understood due to being deaf.  This matter is referred to the AOJ for appropriate action, as it is not relevant to the issue on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's finding of incompetency in this case arose from a November 2008 statement by the Veteran that informed the AOJ that a State court had found him incompetent and appointed two guardians.  He submitted a copy of the December 1998 court order of his incompetency and identified his two court-appointed guardians, Guardian of the Estate and Guardian of the Person.  The Veteran also has appointed the above-listed Veterans Service Organization (VSO) representative for his appeal.

As noted in the prior remand, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2015).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record; and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).

Where a reasonable doubt arises as to whether the beneficiary is capable of administering his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  In other words, there is a presumption in favor of competency.  Id.

VA's procedural manual (VBA Manual M21 1) provides guidance as to the types of evidence that will "clearly and convincingly" show that a veteran is incapable of managing his or her benefit payments.  Such evidence includes notice that a State court has declared the Veteran incompetent, or that a State court has appointed a fiduciary by reason of incompetency.  A State court appointment of a fiduciary will suggest incompetence if it is accompanied by a judicial determination of incompetency, or by medical evidence suggesting that the beneficiary may be incapable to managing his or her affairs.  See 38 C.F.R. § 3.855(b); VBA Manual M21 1, III.iv.8.A.1.a and III.v.9.B.2.e.  All of these circumstances are present here.  

However, judicial findings of a court with respect to competency of a veteran are not binding upon VA.  VBA Manual M21 1, III.iv.8.A.1.b.  Further, in this case, the court adjudication of incompetency was made many years ago, in 1998, and the most recent medical evidence of record was from the 1998 court proceedings, along with a 1995 letter to VA from one of the Veteran's prior mental health providers.  

As such, in the prior remand, the Board directed the AOJ to obtain copies of any treatment records for the Veteran's mental health disability since 2008, and to schedule him for a VA mental health examination regarding his competency.

The AOJ attempted to accomplish both of these directives but was unable to do so as a result of a lack of response to a request for a medical records release and the Veteran's failure to appear at a scheduled VA examination in 2015.  However, it is unclear whether the Veteran and his relevant court-appointed guardian received notice of the AOJ's requests for such release and of the VA examination date.  

In November 2008, the Veteran identified two court-appointed guardians: Guardian of the Estate was Mr. G.F., an attorney; and Guardian of the Person was Mr. L.J., Director of the Department of Social Services.  Pursuant to the last Board remand, the AOJ contacted Mr. G.F. to obtain information relating to the Veteran's mental capacity to contract or manage his affairs, such as disbursement of funds without limitation.  Mr. G.F. provided a response in October 2014, which indicated that he had been Guardian of the Veteran's Estate since 1998.  Thereafter, in June 2015, another attorney, Mr. M.S., informed VA that he was now Guardian of the Estate.  

Mr. G.F. further indicated in his October 2014 statement that he did not have access to any current medical or mental health records for the Veteran because the Guardian of the Person was responsible for overseeing the Veteran's personal affairs, which included medical, psychological, and mental health care needs.  The evidence indicates that an employee of the County Department of Social Services, or Department of Health and Human Services, continued to act as the Veteran's Guardian of the Person through at least September 2015.  At that time, Ms. D.M., identified as Guardian of the Person of the Veteran and as employed by the County Department of Health and Human Services, submitted a form on the Veteran's behalf and indicated that he continued to receive ongoing mental health treatment.  

The communications in the claims file appear to indicate that requests regarding the Veteran's mental health care, to include attempts to obtain treatment records and to provide a VA examination, should be copied to his Guardian of the Person, not only to the Guardian of the Estate.  It is clear that the two court-appointed guardians communicate with each other to some extent, as they have provided forms that were jointly signed at times for the Veteran's appeal.  Furthermore, there are no returned mail envelopes in the file.  Nevertheless, in light of the multiple discrepancies in address information for notices in the file, particularly concerning medical evidence, the Board finds that another remand is warranted to afford due process.

Specifically, the October 23, 2015, VA examination inquiry noted addresses for the Veteran on [redacted] and on "[redacted]"; along with a P.O. Box address for the Veteran's current Guardian of the Estate, Mr. M.S.  Similarly, a December 2015 letter to the Veteran, which requested him to forward a new completed VA Form 21-4142 with his signature for Center Point in order to obtain his mental health treatment records dated since 2000, was sent to a "[redacted]" address.  The last SSOC in February 2016 was also sent to this address for the Veteran.

Nevertheless, throughout the appeal period, including in September 2015 and February 2016, the Veteran's address has been consistently reported by both the Veteran and by his two guardians as on "[redacted]."  Thus, it appears that the notice of the scheduled VA examination and the request for a new VA Form 21-4142 with the Veteran's personal signature were sent to an incorrect address for the Veteran, although the address for his current Guardian of the Estate was correct.  

The Board notes that the AOJ did receive a completed VA Form 21-4142 with the Veteran's personal signature in October 2014, identifying treatment at Rockingham County Mental Health Center for treatment since January 2000.  The AOJ had sent the request for this form to the Veteran's correct address on October 2, 2014.  

The AOJ requested mental health treatment from Rockingham County Mental Health Center using this form.  In April 2015, the AOJ received a response indicating that the named Rockingham facility had closed in June 2009 and became Daymark Recovery Services.  The response indicated that a new release should be completed with Daymark's name on it, and also that any treatment records from Rockingham dated prior to July 1, 2009, were under the control of Centerpoint.  

The AOJ then requested a new authorization and release form (VA 21-4142) for Centerpoint, using the addresses for the Veteran and his Guardian of the Estate as indicated above.  In September 2015, the AOJ received a completed VA Form 21-4142 for Centerpoint Human Services for mental health treatment records dated since 1992.  This form was jointly signed by the Veteran's Guardian of the Estate and Guardian of the Person; however, the AOJ's private medical records retrieval center indicated that a release form was needed with the Veteran's signature.  

As noted above, the AOJ then forwarded letters to the Veteran and his legal custodian, Mr. M.S., in October 2015 and December 2015, explaining that the VA Form 21-4142 must be signed by the Veteran, and requesting a completed, signed form to be returned for Centerpoint Human Services.  No response was received.  A new request for a release from Centerpoint and for Daymark should be forwarded to the most recent address for the Veteran and to his Guardian of the Person.

Finally, the AOJ should also contact the new court-appointed Guardian of the Estate as of June 2015, Mr. M.S., to obtain updated information as to the Veteran's ability to contract or manage his own affairs and disbursement of funds without limitation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure all relevant notices and correspondence are sent to the Veteran's most recent address, and his court-appointed guardians, as appropriate.  The most recent reported addresses to date are identified in the VA 21-4142 dated in September 2015, and the Veteran reiterated his address in February 2016 statements.

2.  The AOJ must send a copy of the February 2016 SSOC to the Veteran's most recent known address, with a copy to his Guardian of the Person, and allow a reasonable time for a response.  (The Veteran's Guardian of the Estate and VSO representative were already notified of the SSOC.)  

3.  The AOJ must send a request to the Veteran, with a copy to his Guardian of the Person, for a new release form with the Veteran's signature to authorize VA to obtain records of his mental health treatment since 2008, to include for Centerpoint Human Services for records dated prior to July 1, 2009, and for Daymark Recovery Services for records dated from July 1, 2009, forward.

After receipt of the necessary authorizations, the AOJ must make reasonable attempts to obtain copies of any identified records.  If any such identified records cannot be obtained, the AOJ should notify the Veteran, with a copy to his Guardian of the Person, of the missing records, the efforts taken to obtain them and any further efforts to be made, and allow an opportunity for him to provide the records himself.  

4.  The AOJ must contact Mr. M.S., Guardian of the Veteran's Estate since June 2015 (or the current Guardian of the Estate if a different individual) and request any information in the guardian's possession with regard to the Veteran's mental capacity to contract or mange his own affairs, including disbursement of funds without limitation.  

5.  After completing the above to the extent possible, the AOJ must schedule the Veteran for a VA mental health examination to address his competency for VA purposes.  Notice of the scheduled date must be sent to the Veteran's most recent address and to his Guardian of the Person.  

The mental health examiner should offer an opinion as to whether the Veteran is competent to handle disbursement of his VA benefits funds, based on interview and evaluation of the Veteran along with a review of the entire claims file.  

The examiner is advised that "incompetent" means that the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation, due to injury or disease.  The examiner must provide a complete rationale for any opinion given.  

6.  If the issue on appeal remains denied, provide a SSOC to the Veteran and his VSO representative, with a copy to his court-appointed guardians, before returning the case to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

